         Case 9:20-mj-00023-KLD Document 3 Filed 07/13/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


 In the Matter of the Search of:
                                                   MJ 20-23-M-KLD




  United States Postal Service Parcel               ORDER
  Addressed To: Karen Shorter, 618 11*
  Street, West Kalispell, MT 59901



      The warrant in the above-entitled matter having been executed and returned

- together with a copy ofthe certified inventory ofthe property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.


             DATED this 13th day of July, 2020.


                                                                  A



                                              United States Magistrate Judge




                                          1
